Per Curiam:
The case of Hamilton v. Elliott, 5 S. & R., 375, so much relied on by the learned counsel of the plaintiff in error, was a grant upon an express condition. It was held that, upon breach, the estate reverted without the necessity of re-entry, as the grantor was in possession. There was but one condition in the lease in this case, — that the lessee should commence a well in ten days and complete it in four months, but if not completed in eight months the lease should be forfeited. All the other agreements, both those in the writing and those set up by the. parol evidence, *247offered and received as contemporaneous, were mere covenants, and the breach of any or all of them could not be construed to operate as a forfeiture. The answers of the learned judge to the points, and his instructions to the jury, give the plaintiff no good ground of complaint.
Judgment affirmed.